[Cite as State ex rel. Clay v. Gee, 138 Ohio St. 3d 151, 2014-Ohio-48.]




       THE STATE EX REL. CLAY, APPELLANT, v. GEE, JUDGE, APPELLEE.1
      [Cite as State ex rel. Clay v. Gee, 138 Ohio St. 3d 151, 2014-Ohio-48.]
Court of appeals’ judgment dismissing complaint for writ of procedendo
          affirmed—Procedendo will not compel the performance of a duty that has
          already been performed.
    (No. 2013-0839—Submitted October 8, 2013—Decided January 16, 2014.)
      APPEAL from the Court of Appeals for Miami County, No. 2013-CA-09.
                                   ____________________
          Per Curiam.
          {¶ 1} We affirm the judgment of the court of appeals denying relief to
appellant, James H. Clay.
          {¶ 2} On July 13, 2011, this court ruled that it was unconstitutional to
apply sex-offender classifications under Ohio’s Adam Walsh Act, R.C. Chapter
2950 as amended by 2007 Am.Sub.S.B. No. 10, to defendants convicted prior to
the effective date of that legislation. State v. Williams, 129 Ohio St. 3d 344, 2011-
Ohio-3374, 952 N.E.2d 1108, syllabus; see In re Bruce S., 134 Ohio St. 3d 477,
2012-Ohio-5696, 983 N.E.2d 350 (discussing the effective date of Ohio’s Adam
Walsh Act). Pursuant to Williams, Clay filed a motion in the Miami County
Court of Common Pleas for reclassification of his sex-offender status.
          {¶ 3} On March 21, 2013, Clay filed a petition for a writ of procedendo
in the Second District Court of Appeals to compel a ruling on his motion. About
one week later, Miami County Common Pleas Court Judge Christopher Gee
issued a judgment entry granting the motion and reclassifying Clay’s sex-offender
status.


1. Throughout this litigation, this case has been incorrectly captioned State v. Clay.
                            SUPREME COURT OF OHIO




       {¶ 4} Thereafter, the Second District Court of Appeals dismissed the
petition for a writ of procedendo as moot.
       {¶ 5} We affirm the judgment because procedendo will not issue to
compel the performance of a duty that has already been performed. State ex rel.
Fontanella v. Kontos, 117 Ohio St. 3d 514, 2008-Ohio-1431, 885 N.E.2d 220, ¶ 6.
       {¶ 6} Clay argues that Judge Gee failed to perform his duty because the
judge allegedly violated the law in the course of conducting the reclassification
hearing. However, procedendo will not issue to correct such an error, because
Clay has an adequate remedy by way of appeal. State ex rel. Lowe v. Callahan,
136 Ohio St. 3d 324, 2013-Ohio-3689, 995 N.E.2d 226, ¶ 5; State ex rel. Culgan v.
Collier, 132 Ohio St. 3d 394, 2012-Ohio-2916, 972 N.E.2d 579.
       {¶ 7} Based on the foregoing, we affirm the judgment of the court of
appeals.
                                                             Judgment affirmed.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                             ____________________
       James H. Clay, pro se.
       Anthony E. Kendell, Miami County Prosecuting Attorney, and Robert E.
Long III, Assistant Prosecuting Attorney, for appellee.
                          ________________________




                                         2